2022 IL App (5th) 200164
            NOTICE
                                                                                         NOTICE
 Decision filed 03/14/22. The
                                                                              This order was filed under
 text of this decision may be               NO. 5-20-0164
                                                                              Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Peti ion for                                                 not precedent except in the

 Rehearing or the disposition of
                                               IN THE                         limited circumstances allowed
 the same.                                                                    under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                               )     Appeal from the
                                                )     Circuit Court of
GINGER L. VICKERS.,                             )     Hamilton County.
                                                )
      Petitioner-Appellee and Cross-Appellant,  )
                                                )
and                                             )     No. 13-D-16
                                                )
QUENTIN L. VICKERS,                             )     Honorable
                                                )     Evan L. Owens,
      Respondent-Appellant and Cross-Appellee.  )     Judge, presiding.
______________________________________________________________________________

         JUSTICE MOORE delivered the judgment of the court, with opinion.
         Justices Welch and Wharton concurred in the judgment and opinion.

                                            OPINION

¶1       The respondent-appellant and cross-appellee, Quentin L. Vickers (Quentin), appeals the

circuit court of Hamilton County’s April 24, 2020, order, which (1) granted a directed verdict on

Quentin’s second amended petition to modify in favor of petitioner-appellee and cross-appellant,

Ginger L. Vickers (Ginger), at the close of Quentin’s case-in-chief and (2) imposed sanctions

against Quentin pursuant to section 610.5(f) of the Illinois Marriage and Dissolution of Marriage

Act (Act) (750 ILCS 5/610.5(f) (West 2018)). Further, Quentin asserts that the trial court erred in

not finding that Ginger was in willful contempt for her failure to abide by the applicable allocation

order.



                                                  1
¶2     Ginger, on cross-appeal, argues that the trial court erred when it sua sponte granted Quentin

more parenting time following its dismissal of Quentin’s second amended petition to modify and

further erred when the trial court denied Ginger’s request for sanctions pursuant to Illinois

Supreme Court Rule 137 (eff. Jan. 1, 2018) against Quentin for filing multiple frivolous petitions

to modify. For the following reasons, we affirm in part and vacate in part.

¶3                                   I. BACKGROUND

¶4     At the outset, we note that this is an expedited appeal, pursuant to Illinois Supreme Court

Rule 311(a) (eff. July 1, 2018), because it involves the custody of an unemancipated minor. Our

decision was due to be filed on October 13, 2020. However, the decision is being issued beyond

this date for good cause, as the matter was held in abeyance at the request of Quentin for

approximately five months due to a pending posttrial motion in the circuit court filed by Ginger

and numerous motions for extensions of time filed by Quentin resulted in delays of the progression

of this case. See Ill. S. Ct. R. 311(a)(5) (eff. July 1, 2018). Briefing on this matter was finally

completed on December 22, 2021, and the case was set for the court’s January 11, 2022, setting as

a nonoral matter. We now issue our disposition.

¶5     Quentin and Ginger were divorced on August 3, 2016, by the entry of a judgment of

dissolution of marriage and an allocation of parental responsibilities and parenting plan (allocation

order). The judgment of dissolution of marriage and the allocation order resulted from a contested

bench trial that occurred over six days. The parties have two minor children together, S.V. and

K.V.

¶6     Following the trial, the trial court awarded to Ginger the sole discretion in decision-making

regarding the education of the minor children, regarding extracurricular and recreational activities

for the minor children, and regarding the healthcare and medical treatment provided to the minor


                                                  2
children. The trial court also ordered that “The children shall attend public school(s) for the school

district in which [Ginger] resides.”

¶7     The allocation of parenting time for Quentin consisted of alternating weekends; every

Wednesday evening; a detailed holiday schedule, including birthdays; and additional parenting

time in the summer. The trial court ruled that “In an effort to minimize the friction between the

parents and maximize the comfort of the children, the majority of exchanges will take place at the

children’s school, effectively eliminating much of the physical interaction between the parties.”

¶8     Quentin filed pro se a petition to modify parenting time between himself and Ginger on

May 29, 2018. Quentin subsequently retained an attorney and filed his first amended petition on

August 2, 2018. He filed his next petition on August 13, 2019, being his second amended petition

to modify, which is the petition before this court.

¶9     The second amended petition to modify alleged various changes in circumstances and

requested Quentin’s parenting time with the minor children be modified so that he received the

majority of parenting time. Those allegations are discussed in further detail below and in our

analysis section.

¶ 10   In addition to the above-mentioned petition to modify parenting time, Quentin also filed a

petition for rule to show cause on August 2, 2018. Quentin’s petition for rule to show cause alleged

that Ginger violated section E of the parties’ allocation order, which provided, in relevant part, that

the parties “shall communicate regarding the care and well being of the minor children via text

messaging and email,” “Father shall be able to communicate with the minor children via phone at

reasonable times,” and “In the event that a parent attempts to contact the children, the parent with

whom the children are with shall make the children aware that the other parent has attempted the

contact and shall telephone the other parent back as soon as practicable.” The petition alleged that


                                                  3
Ginger violated the above provision by refusing to give Quentin her personal cell phone number,

so that he could contact the children and/or communicate with Ginger. Quentin further alleged that

Ginger shut off the telephone of their oldest child, S.V., which prohibited him from contacting the

children, and that Ginger failed to call him back after his calls to the children went unanswered.

¶ 11   A hearing was conducted on Quentin’s second amended petition to modify and his petition

for rule to show cause over the course of two days, January 22, 2020, and March 4, 2020. Quentin

called two witnesses, Ginger and himself.

¶ 12   Quentin first called Ginger to testify as an adverse witness. Ginger testified that, at the time

of her divorce, she lived with her parents in Hamilton County and the children attended school at

Hamilton County. She testified that, following her divorce, she moved approximately 10 miles

away to Norris City, Saline County, Illinois, and she had been there since approximately January

2018. She testified that even though Norris City is in the Eldorado school district, Hamilton County

school allowed the children to continue to attend because they were already registered for the

2017-18 school year. The next school year, Ginger registered the children at Eldorado school

district, in accordance with the allocation order. She testified that the distance between the schools

was not far, being only a 20- to 25-minute drive from one school to the other. She further testified

that one of the reasons for the move was to allow the children more opportunities to participate in

various activities not offered at Hamilton County. According to her testimony, Ginger informed

Quentin of the move and change in schools.

¶ 13   Ginger testified that, following the divorce, Quentin asked that she give him her cell phone

number. She declined to give him her phone number because Quentin had her work phone number

and her work and personal e-mail addresses. Further, she found some of Quentin’s attempts to

communicate were harassing in nature, and therefore, did not feel comfortable giving him that


                                                  4
information. Ginger testified that the parties’ oldest child, S.V., had a cell phone that Quentin could

call in order to contact their children. Ginger denied ever “turning off” S.V.’s cell phone.

¶ 14   Ginger was then questioned regarding numerous e-mails between herself and Quentin. We

discuss those of note below.

¶ 15   In the first e-mail, Quentin asked for a phone number to contact K.V. so he could wish him

a happy birthday. There was no response indicated on the e-mail from Ginger. Ginger did not recall

receiving the e-mail.

¶ 16   The next e-mail was from Quentin to Ginger. It contained Quentin’s new address and

stated, “I really need the address where the kids reside, a phone number also for emergency

purposes. I can’t always email.” Ginger did not recall receiving the e-mail.

¶ 17   In the next e-mail, Quentin claimed S.V.’s phone had not worked in over a month and that

he believed the phone was shut off while S.V. was with Ginger. Ginger responded that the phone

has been working and that Quentin has contacted the kids on it. She then asked Quentin to “Stop

with your harassment.” Ginger testified that Quentin had her work phone number, but he started

calling and harassing her and sending texts to that number. She testified that when Quentin would

e-mail her and claim that S.V.’s phone was not working, she would call the phone or check it and

confirm it was working. Ginger testified there were occasions when she would ask S.V. to consider

calling her father and talking to him, even some occasions when she would dial Quentin’s number

on the phone and hand it to S.V. S.V. would often end the call and indicate she did not want to

speak with him.

¶ 18   Ginger was next shown an e-mail between the parties regarding a school project that K.V.

had left at Quentin’s home. Ginger testified that Quentin had informed her about the project and

that she asked Quentin to send a picture. Quentin responded that “It can’t be emailed. It’s a poster-


                                                  5
type thing. Find the time to come and get it. Don’t blow off his project please.” Ginger then

responded by asking if Quentin was refusing to send a picture. Ginger testified that, during these

exchanges, Ginger had messaged K.V.’s teacher and inquired about the project. She was informed

that K.V. had a blank piece of cardboard paper with nothing on it and that K.V. would be supplied

with another piece of paper at school so he could finish the project.

¶ 19   Ginger was then asked about S.V.’s participation in gymnastics and shown various e-mail

exchanges between the parties regarding S.V.’s change of gymnastics location. In one e-mail,

Quentin asked Ginger why S.V.’s last name was listed as “Launius” (Ginger’s maiden name).

Ginger testified that following the divorce she began using her last name. When she signed S.V.

up for gymnastics at the new location she put her name down, Ginger Launius, and then wrote

down only S.V.’s first name. She testified that the gym must have assumed she and S.V. shared

the same last name and listed it that way on S.V.’s paperwork. The next e-mail contained

correspondence between the parties discussing, inter alia, S.V.’s gymnastics schedule. The e-mail

contained an image of a partial schedule of upcoming gymnastics events. Ginger testified that she

took the picture and sent it to Quentin to see if he would be able and/or willing to take S.V. to the

events that fell on his time. She wanted confirmation because, in the past, Quentin had not taken

S.V. to some of her meets when it occurred during his time, and she did not want to sign S.V. up

and pay the fees if S.V. was not going to be able to participate fully. Ginger testified that she

informed Quentin of S.V.’s gymnastics change prior to it occurring and that she also informed him

about a particular “level-up” competition once she learned of it.

¶ 20   Ginger was next shown an e-mail between the parties regarding K.V.’s baseball

participation. The e-mail was from Ginger to Quentin stating: “The teams have been posted for

baseball. *** She has posted the first practice for this Wednesday at 5:30 p.m.” Ginger testified


                                                 6
that she sent the information to Quentin shortly after learning of it and only found out the

information from another player’s mother, who informed her that the baseball program uses an

app to relay teams and schedule. In response, Quentin indicated that he wished they would

communicate through telephone.

¶ 21   Ginger next testified that sometimes, when responding to Quentin’s e-mails, she would

send a reply to a message from one of his accounts to a different e-mail account that he had. Ginger

testified that she did so because “if he doesn’t respond to an email to his other email address, I

send it to that one. Sometimes I send them to both together just to make sure he gets it.” She also

acknowledged that she received an e-mail wherein he requested that she reply to the e-mail account

he sent the e-mail from, instead of a different e-mail.

¶ 22   Ginger was next asked about an e-mail regarding the parties’ children’s social security

information. Ginger testified that when Quentin asked for the children’s social security cards, she

supplied the information by sending pictures of the cards and typing the social security number for

each child in an e-mail to him.

¶ 23   Ginger next testified regarding a situation where S.V. was supposed to go to Quentin’s

home on a Friday afternoon following school, but she did not. Ginger informed Quentin once she

was notified by the school and the exchange occurred on Saturday under police supervision.

Quentin then e-mailed her requesting additional time on the Monday following, which was Labor

Day, and Ginger denied his request.

¶ 24   Ginger testified that both children love attending the Eldorado school and are getting good

grades. Ginger also testified that she does not get to talk to the kids much when they are with

Quentin.




                                                  7
¶ 25   Ginger testified that she never prevented or discouraged the children from participating in

extracurricular activities. She testified that she left the choice of whether the children participated

in particular extracurricular activities up to them. In the same line of questioning, Ginger was

questioned, “As it relates to sporting activities, you assert under the parenting plan that when you

have [the children], you can sign them up for whatever you want, and if [Quentin] doesn’t want to

take them, that’s fine, and vice versa?” Ginger responded, “Well, kind of *** I don’t sign them up

for—look what they are in now. [S.V.] does scholar bowl and she just applied for volleyball, which

[Quentin] and I discussed and never got an answer from him even yesterday” and “[K.V.] is not in

anything extracurricular, so nothing is interfering with any of [Quentin’s] time now.” Ginger

testified that there were occasions when K.V. did not attend his baseball games when the children

were with her and times K.V. did not attend games when he was with Quentin.

¶ 26   Following Ginger’s testimony, Quentin was called to testify. Quentin was generally asked

about the same e-mails that Ginger was questioned about during her testimony.

¶ 27   Quentin testified that he did not get to speak to his son on his son’s birthday because Ginger

did not reply to his e-mail requesting to do so. He testified that he sent his new home address to

Ginger in an e-mail on June 10, 2018, but that she never informed him of the address she moved

to after she left her parents. He testified that she has never given him her personal phone number.

¶ 28   Quentin then testified that on multiple occasions since the allocation order was entered, he

did not receive any response to the e-mails he sent Ginger. Additionally, Quentin testified that

there were scheduling issues between himself and Ginger regarding the children’s activities where

he was not given information regarding upcoming events.




                                                  8
¶ 29   He testified that he was not informed by Ginger that S.V. planned to change gymnastics

locations. Quentin did admit that Ginger sent him a picture of the new gymnastics schedule and

told him about the October “level-up” competition.

¶ 30   Quentin testified that he e-mailed Ginger, asking for the children’s social security cards,

and Ginger did not respond. He then retrieved the social security numbers on his own.

¶ 31   Quentin testified to an e-mail exchange between himself and Ginger where he asked which

teachers the children were assigned for the new school year and whether he was listed on their

registration. He testified that Ginger did not answer his questions, but simply responded, “Okay.”

He further testified that similar things happened with the children’s sports coaches. He testified

that in May 2018, Ginger and he had a recurring issue where Ginger would respond to a different

e-mail account than the account from which he sent the initial e-mail. He testified that this created

an issue because it would break the e-mail “loop,” which made it hard to keep track of information.

¶ 32   Quentin next testified regarding the issues he had contacting the children via phone. He

testified that K.V. does not have a phone but acknowledged that S.V. did have a phone that Ginger

provided. He went on to testify that he regularly had problems contacting S.V. when she was with

Ginger. He testified that while S.V. was at his home, he attempted to call her phone to see if it

would work, and it had no service. He further testified that when S.V. was with Ginger, the phone

would go straight to voicemail as if it was turned off or did not have service.

¶ 33   Quentin testified that Ginger signed K.V. up for baseball in 2018, but he signed K.V. up in

2019 after talking with Ginger and telling her that K.V. wanted to play. He testified that Ginger

never indicated her acceptance of whether it was okay with her that he signed K.V. up for summer

baseball. Ginger did take K.V. to his first practice in 2019. Quentin testified that Ginger did not

take K.V. to any of his games that fell on her time and that missing those games upset K.V.


                                                 9
¶ 34     Quentin testified that S.V. has grown up and changed in the time since the allocation order

was entered. He testified that S.V. previously seemed excited about marching band and basketball

but ended up not participating. At the time of his testimony, she was trying out for volleyball.

¶ 35     Quentin testified that, in 2017, he remarried and that his wife, Emily, and the children have

a good relationship and get along. Quentin testified that he has a good relationship with both

children and denied any issues with S.V. ignoring him or refusing to speak to him while he is with

her. That is only relayed to him by Ginger when S.V. is with her.

¶ 36     When asked how the change of school location from Hamilton County school to Eldorado

school affected his ability to be present for events such as sports and school activities, Quentin

responded, “It does make it a little tougher” and “I don’t have the rapport with Eldorado schools,

it’s been tough to find information about what’s going on.” He testified that Ginger does not advise

him of school events and that this has caused him to miss some of the children’s events. On

occasion, he has shown up to an event, thinking the children would be participating, but they were

not.

¶ 37     At the conclusion of Quentin’s presentation of evidence, Ginger moved for a directed

finding pursuant to section 2-1110 of the Code of Civil Procedure (735 ILCS 5/2-1110 (West

2018)). After hearing arguments from both parties, the trial court entered the following docket

entry:

         “Atty Stewart moves for a directed finding at the conclusion of Mr. Vickers’ case; Both

         parties argue; Court finds that there has NOT been presented sufficient evidence of a

         substantial change in circumstances and the Petition to Modify should be dismissed; court

         directs counsel to provide arguments on availability of the court to make minor

         modifications to prior judgment in light of Burns v. Lifferth, 2019 Ill. App. 2d 180715; the


                                                  10
       recommendations of parties concerning any minor modifications; and arguments as to the

       evidence presented on the rule to show cause; Arguments concerning court’s popwer [sic]

       on future filings of Petitions to Modify; Said arguments and recommendations shal [sic] be

       made within 21 days; Clerk please send File to Court on 04/01/2020 for ruling.”

¶ 38   On April 24, 2020, the circuit court entered a written order that (1) dismissed Quentin’s

second amended petition for modification “with prejudice,” (2) found that Quentin’s petition for

modification filings had been “frivolous and repeated” and barred Quentin “from filing future

Petitions to Modify the order allocating parental decision making responsibilities, not including

parenting time, pursuant to 750 ILCS 5/610.5 for a period of two years from the [sic] March 4,

2020[,] unless permitted by the court after the filing of affidavits which display that there is reason

to believe the child’s present environment may endanger seriously his or her mental, moral, or

physical health or significantly impair the child’s emotional development,” (3) found that Quentin

failed to present sufficient evidence that Ginger violated the terms of the court’s order concerning

communication with the children and dismissed Quentin’s rule to show cause, and (4) found that

“a minor modification of the parenting time portion of the order is necessary” due to the children’s

change of school districts and ordered that Quentin’s parenting time be extended “until Monday at

8 AM, every other alternating weekend of Father’s parenting time.” (Emphasis in original.)

¶ 39   On May 13, 2020, Quentin filed a timely notice of appeal. On May 22, 2020, Ginger filed

a motion requesting the trial court reconsider its sua sponte modification of parenting time in its

April 24, 2020, order and further moving for sanctions under Illinois Supreme Court Rule 137 (eff.

Jan. 1, 2018) for Quentin’s “frivolous and repeated” modification filings. As a result of Ginger’s

motion to reconsider, Quentin’s appeal was held in abeyance by this court until the trial court ruled

on Ginger’s motion.


                                                  11
¶ 40      On December 16, 2020, the trial court made a docket order that denied Ginger’s motion

for reconsideration in that “The court granted minor modificaitons [sic] only as they were in the

best interests of the children” and denied Ginger’s request for sanctions, finding that “The court

did not and does not find *** that the actions were commenced with the intent to harass or were

vexatious in any way. The court should only reserve Rule 137 sanction for the most agregious [sic]

cases.”

¶ 41      Ginger filed her notice of cross-appeal with the circuit court on January 5, 2021. On

January 21, 2021, this appeal was taken out of abeyance.

¶ 42                                     II. ANALYSIS

¶ 43      The following issues have been raised by the parties: (1) whether the trial court erred in

directing a verdict in favor of Ginger on the second amended petition to modify, (2) whether the

trial court erred in its sanctioning of Quentin under section 610.5 of the Act (750 ILCS 5/610.5

(West 2018)) for filing “frivolous and repeated” petitions to modify, (3) whether the trial court

erred in finding that Quentin failed to present sufficient evidence that Ginger violated the terms of

the court’s allocation order concerning communication with the children, (4) whether the trial

court erred in sua sponte granting additional parenting time to Quentin following its dismissal of

his second amended petition to modify, and (5) whether the trial court erred in denying Ginger’s

request for sanctions pursuant to Illinois Supreme Court Rule 137 (eff. Jan. 1, 2018) for Quentin’s

filing of multiple frivolous petitions to modify. We find that as to issues 1, 3, and 5, the circuit

court did not err. However, we find the court did err regarding issues 2 and 4. We address each

issue in turn below.




                                                 12
¶ 44   A. Whether the Trial Court Erred in Directing a Verdict in Favor of Ginger on the

                               Second Amended Petition to Modify

¶ 45   Our first issue is whether the trial court erred in directing a verdict in favor of Ginger on

the second amended petition to modify at the close of Quentin’s case-in-chief. “We note first that,

in general, in a nonjury case when a court grants a directed finding based upon the failure to

establish a prima facie case, we review the court’s decision de novo.” In re Marriage of Burns,

2019 IL App (2d) 180715, ¶ 24. However, the “standard of review of custody modification

judgments is the manifest weight of the evidence.” In re Marriage of Bates, 212 Ill. 2d 489, 515

(2004). Whether a substantial change in circumstances has occurred that would warrant a

modification of parenting time is a factual inquiry. As such, a review of a trial court’s

determination as to the existence of a substantial change of circumstances warranting modification

is done under the manifest weight of the evidence standard. See In re Marriage of Burns, 2019 IL

App (2d) 180715, ¶ 24; In re Marriage of Bates, 212 Ill. 2d at 515-16.

       “The trial court is in the best position to review the evidence and to weigh the credibility

       of the witnesses. [Citation.] In determining whether a judgment is contrary to the manifest

       weight of the evidence, the reviewing court views the evidence in the light most favorable

       to the appellee. [Citation.] Where the evidence permits multiple reasonable inferences, the

       reviewing court will accept those inferences that support the court’s order. [Citation.] A

       [modification] determination, in particular, is afforded ‘great deference’ because ‘the trial

       court is in a superior position to judge the credibility of the witnesses and determine the

       best interests of the child.’ [Citation.]” In re Marriage of Bates, 212 Ill. 2d at 515-16.




                                                 13
Ultimately, “[a] decision is against the manifest weight of the evidence only when an opposite

conclusion is clearly apparent or when the court’s findings appear to be unreasonable, arbitrary, or

not based upon the evidence.” In re Marriage of Romano, 2012 IL App (2d) 091339, ¶ 44.

¶ 46   Section 610.5(c) of the Act governs the modification of parental responsibilities and

provides as follows:

       “[T]he court shall modify a parenting plan or allocation judgment when necessary to serve

       the child’s best interests if the court finds, by a preponderance of the evidence, that on the

       basis of facts that have arisen since the entry of the existing parenting plan or allocation

       judgment or were not anticipated therein, a substantial change has occurred in the

       circumstances of the child or of either parent and that a modification is necessary to serve

       the child’s best interests.” (Emphasis added.) 750 ILCS 5/610.5(c) (West 2018).

¶ 47   Thus, in order for the trial court to grant the relief Quentin sought under his second

amended petition to modify, Quentin had to prove by a preponderance of the evidence, first, that

a substantial change had occurred in the circumstances of the child or of either parent, and second,

that a modification was necessary to serve the child’s best interests.

¶ 48   Quentin’s personal testimony regarding a substantial change was that the children had

gotten older and were now involved in various school and extracurricular activities; he was now

married and the children had grown closer to him with their increase in age; Ginger had moved

approximately 10 miles away from where she resided at the time of the divorce and, as a result,

the children changed school districts; Ginger and Quentin had communication issues; Ginger had

been discouraging or refusing to sign the children up for activities they wanted to participate in;

and Ginger had refused and frustrated Quentin’s attempts to speak to his children on the phone

when they were not with him which was affecting his relationship with them.


                                                 14
¶ 49    However, Ginger testified that the allegations Quentin had brought before the court were

unfounded. She testified that she communicated with Quentin when needed regarding various

aspects of the children’s lives. She further testified that she did not prevent the children from

speaking with Quentin on the phone, but actually brought the phone to them on occasions and

asked them to speak to him. She was also the parent who provided S.V.’s cell phone to her for

much of the complained of period. She testified that she felt harassed by Quentin during various

interactions and as a result she did not share her personal cell phone number with him but

communicated through e-mail so things were in writing. She testified that while the children have

in the past participated in various sports, they have expressed to her that they no longer wish to

participate in certain ones. She testified that she did take the children to activities during her time.

¶ 50    After hearing the evidence put forth by Quentin over the period of two days, the trial court

found that Quentin failed to produce sufficient evidence to support a finding of a substantial change

in circumstances or that a modification was necessary to serve the best interests of the children.

This is the type of case often placed before trial courts where the parties present differing versions

of events and interactions. That is why our courts have regularly held that “[a] [modification]

determination *** is afforded ‘great deference’ because ‘the trial court is in a superior position to

judge the credibility of the witnesses and determine the best interests of the child.’ [Citation.]”

In re Marriage of Bates, 212 Ill. 2d at 516. “A decision is against the manifest weight of the

evidence only when an opposite conclusion is clearly apparent or when the court’s findings appear

to be unreasonable, arbitrary, or not based upon the evidence.” In re Marriage of Romano, 2012

IL App (2d) 091339, ¶ 44.

¶ 51    Considering the evidence above, we do not find that the “opposite conclusion is clearly

apparent” or that trial court’s determination was “unreasonable, arbitrary, or not based on the


                                                  15
evidence.” When viewing the evidence in the light most favorable to the appellee, Ginger, the only

possible “substantial change in circumstances” presented could be Ginger’s move into a new

residence which resulted in a change in school districts for the children. However, this move was

only 10 miles away from her previous residence. Further, Quentin put forth little evidence of how

this change negatively impacted the children or how it prevented the parties from being able to

operate under the allocation order that he sought to modify. In fact, the trial court stated the

following after its finding of directed verdict for Ginger: “There’s not been a substantial change in

circumstances proven here. There’s not been a substantial change in circumstance. These kids are

doing wonderfully well.” We also note Quentin’s own testimony when asked about how the change

in school districts impacted his ability to participate in the children’s activities. He replied, “It does

make it a little tougher.” The trial court apparently felt that this was not enough to warrant a

“substantial change in circumstances,” and we will not second-guess the trial court, which holds a

superior position to evaluate testimony to this court. A parent relocating 10 miles away and a

change in school districts where the children are succeeding is not sufficient to constitute a

substantial change in circumstances to warrant a modification that would move the majority of

parenting time from one parent to another.

¶ 52    Thus, we find the trial court did not err in directing a verdict in favor of Ginger on the

second amended petition to modify.

¶ 53        B. Whether the Circuit Court Erred in Its Sanctioning of Quentin for Filing

                          “Frivolous and Repeated” Petitions to Modify

¶ 54    We now turn to the second issue on appeal, whether the trial court erred when it sanctioned

Quentin under section 610.5(f) of the Act for filing “frivolous and repeated” petitions for

modification.


                                                   16
¶ 55    “We recognize that a trial court’s determination regarding a motion for sanctions is a matter

within the court’s discretion and will not be disturbed absent an abuse of that discretion.” Wittekind

v. Rusk, 253 Ill. App. 3d 577, 581 (1993). “However, a court abuses its discretion when its decision

is based upon a misapplication of law.” In re Marriage of Burns, 2019 IL App (2d) 180715, ¶ 24.

¶ 56    The trial court issued sanctions pursuant to section 610.5 of the Act that reads, in relevant

part, as follows: “If the court finds that a parent has repeatedly filed frivolous motions for

modification, the court may bar the parent from filing a motion for modification for a period of

time.” (Emphasis added.) 750 ILCS 5/610.5(f) (West 2018). Based upon the plain language of the

statute as emphasized above, in order for a trial court to bar a parent from filing a motion for

modification for a period of time, it would need to find two things: (1) that the parent has filed

“repeated” or multiple motions for modification and (2) that those motions for modification have

been “frivolous” or without merit.

¶ 57    Both elements were noted in the trial court’s April 24, 2020, order when it found that

Quentin’s “filings of Petition to Modify have been frivolous and repeated and hereby bars

[Quentin] from filing future Petitions to Modify.” (Emphasis added.) However, while neither party

addresses the issue in his or her brief, this court fails to see how Quentin has filed “repeated”

motions to modify.

¶ 58    As noted in our facts section, Quentin filed his first petition pro se. He then hired an

attorney who properly amended the pro se petition to plead his client’s case more aptly. Then a

second amended petition was filed, adding allegations that Quentin believed supported his

position. 1 At no point in the record was there a ruling on the merits of any of these filings prior to


        1
         We also note that the record on appeal lacks any documentation demonstrating that Quentin sought
leave to amend from the trial court before filing his amended petitions. However, none of those petitions
were challenged while in the trial court, and therefore, any challenges are waived. (“Generally, pleading
defects must be raised at trial so that they may be remedied; otherwise, the defects are waived.” In re Andrea
                                                     17
the trial. Further, the amended petitions contained generally the same allegations throughout and

sought generally the same relief. While we are not aware of a case specifically on point in relation

to petitions to modify, in Stalder v. Stone, 412 Ill. 488, 495 (1952), an adoption case, the Illinois

Supreme Court held that an amendment of a petition for adoption that included some additional

facts regarding a parent’s character did not constitute a new cause of action as long as the

allegations and claims were essentially the same in both original and amended petitions. We find

this analogous to the situation here. Where an amendment merely attempts to bring the pleading

up to date with available evidence and the “gist” of the complaint brought by petitioner seeking to

modify is generally the same, an amended filing does not constitute a new cause of action.

¶ 59    We do acknowledge that Quentin filed at least nine different motions or filings during the

pendency of his petition to modify, some of which the trial court may have considered frivolous.

However, the statute’s language expressly limits the trial court’s consideration to “motions for

modification.” 750 ILCS 5/610.5(f) (West 2018).

¶ 60    Thus, because Quentin had filed only one petition to modify (which was merely amended

multiple times) at the time the trial court issued its sanction, the “repeated” element was not met.

Therefore, we vacate the trial court’s sanctions against Quentin.

¶ 61    C. Whether the Circuit Court Erred in Finding That Quentin Failed to Present Sufficient

            Evidence That Ginger Violated the Terms of the Court’s Allocation Order

¶ 62    The third issue is whether the trial court erred by not finding Ginger in indirect civil

contempt for failure to abide by the court’s allocation order concerning communication with the

children. “[W]hether a party is guilty of contempt is a question of fact for the trial court, *** a

reviewing court will not disturb the finding unless it is against the manifest weight of the evidence



D., 342 Ill. App. 3d 233, 242 (2003).)
                                                 18
or the record reflects an abuse of discretion.” In re Marriage of Logston, 103 Ill. 2d 266, 286-87

(1984). “A decision is against the manifest weight of the evidence only when an opposite

conclusion is clearly apparent or when the court’s findings appear to be unreasonable, arbitrary, or

not based upon the evidence.” In re Marriage of Romano, 2012 IL App (2d) 091339, ¶ 44.

¶ 63   “Generally, civil contempt occurs when a party fails to do something ordered by the trial

court, resulting in the loss of a benefit or advantage to the opposing party.” Cetera v. DiFilippo,

404 Ill. App. 3d 20, 41 (2010). Importantly, in order to support a finding of contempt, the order at

issue must be “so specific and clear as to be susceptible of only one interpretation.” O’Leary v.

Allphin, 64 Ill. 2d 500, 514 (1976). “It must not only be capable of reasonable interpretation, but

that interpretation must be to the exclusion of other reasonable interpretations; it must be

unambiguous.” O’Grady v. Cook County Sheriff’s Merit Board, 204 Ill. App. 3d 258, 262 (1990).

¶ 64   In this case, Quentin asserts that Ginger violated a provision of the allocation order entered

by the trial court on August 3, 2016, specifically, section E(3). That section reads as follows:

       “Communication between parent and children shall be as follows: During Mother’s

       parenting time, Father shall be able to communicate with the minor children via phone at

       reasonable times, but he shall not attempt contact after 8:00 p.m. *** In the event that a

       parent attempts to contact the children, the parent with whom the children are with shall

       make the children aware that the other parent has attempted the contact and shall telephone

       the other parent back as soon as practicable.”

¶ 65   In section E(2) of the allocation order, it is also directed that the “parents shall communicate

regarding the care and well being of the minor children via text messaging and email.”

¶ 66   Quentin’s first assertion is that Ginger violated the order by not giving him her personal

cell phone number so that he can call her directly. We find the above language in section E(2) of


                                                 19
the allocation order to be telling in that the trial court has clearly articulated that the parties should

correspond and communicate, when possible, in a manner that is written or documented. Nowhere

in the order does it explicitly require Ginger to give Quentin her personal cell number. As testified

to by Ginger, Quentin had her work cell phone number and her personal and work e-mail addresses.

Ginger testified that, on occasion, Quentin has harassed her via her work phone and other means.

As a result, she testified that she refused to give Quentin her personal cell phone number and

strictly used e-mail in an attempt to keep everything in writing and prevent such harassment from

reoccurring. We do note that Quentin was found in indirect civil contempt of court twice shortly

following the initial entry of the allocation order, once for failure to pay child support and once for

violation of the allocation order.

¶ 67    Additionally, it is important to view the allocation order in the context of the world we live

in today. It is common for individuals to have cell phones that can send and receive e-mails. Thus,

whether the parties text or e-mail is virtually irrelevant; the mechanisms work similarly and allow

for immediate communication in writing. Thus, Quentin’s allegation that Ginger violated the

allocation order by not divulging her cell phone number to him is negated by the specificity

requirements of the law as set forth in O’Leary and O’Grady. See O’Leary, 64 Ill. 2d at 514;

O’Grady, 204 Ill. App. 3d at 262. Simply put, the order nowhere explicitly requires Ginger to give

her phone number to Quentin, but it does explicitly outline communication via e-mail which is

what the evidence showed was used by the parties.

¶ 68    Quentin also alleged that Ginger violated section E(3) of the allocation order by not calling

Quentin back on occasions where he called the children but was unable to talk to them.

Specifically, Quentin states that her failure to do so violated the following portion: “In the event

that a parent attempts to contact the children, the parent with whom the children are with shall


                                                   20
make the children aware that the other parent has attempted the contact and shall telephone the

other parent back as soon as practicable.”

¶ 69   First, we note that S.V., the eldest child, had at least one cell phone provided to her by

Ginger for the purpose of communicating with Quentin. The testimony at trial from Ginger on this

issue was that when Quentin called S.V.’s phone, S.V. did not always answer. Ginger testified that

if she witnessed Quentin call S.V.’s phone, Ginger took the phone to S.V. and told her to call

Quentin back. She testified that she encouraged the children to call Quentin back when they missed

his calls and that, on some occasions, she has dialed Quentin back on S.V.’s phone and handed

S.V. the phone. However, S.V. sometimes would hang up the phone or indicate that she did not

want to speak with Quentin at that time.

¶ 70   Again, this is another scenario where the trial court had to make a factual determination

where the parties presented differing versions of events and interactions. That is why our courts

have put in place deferential standards when reviewing trial court determinations. See In re

Marriage of Bates, 212 Ill. 2d at 515-16; In re Marriage of Logston, 103 Ill. 2d at 286-87.

Considering the evidence above, when viewed in the light most favorable to Ginger and inferences

that are favorable to the trial court’s ruling (In re Marriage of Bates, 212 Ill. 2d at 516), we do not

find that the “opposite conclusion is clearly apparent” or that trial court’s determination was

“unreasonable, arbitrary, or not based on the evidence.” Therefore, we do not find that the trial

court erred in finding that Quentin failed to show that Ginger violated the allocation order.




                                                  21
¶ 71   D. Whether the Circuit Court Erred in Sua Sponte Granting Additional Parenting Time to

       Quentin Following Its Dismissal of His Second Amended Petition to Modify

¶ 72   The fourth issue before us is whether the trial court’s sua sponte granting of additional

parenting time to Quentin following its directed finding in favor of Ginger on the second amended

petition to modify was proper.

¶ 73   “ ‘[T]he standard of review for modification of a child-custody order after a dissolution

judgment becomes final is whether the modification is against the manifest weight of the evidence

or an abuse of discretion.’ ” In re Marriage of Burns, 2019 IL App (2d) 180715, ¶ 24 (quoting

In re Marriage of Kading, 150 Ill. App. 3d 623, 631 (1986)). “However, a court abuses its

discretion when its decision is based upon a misapplication of law.” Id.

¶ 74   Following the trial court’s granting of directed verdict in favor of Ginger on Quentin’s

second amended petition to modify, the trial court entered a “minor modification” granting

Quentin additional overnight stays with the children, resulting in approximately 13 days of

parenting time. As a basis for its ruling, the trial court relied on section 610.5(e)(2), which reads

as follows:

               “(e) The court may modify a parenting plan or allocation judgment without a

       showing of changed circumstances if (i) the modification is in the child’s best interests;

       and (ii) any of the following are proven as to the modification:

                       ***

                       (2) the modification constitutes a minor modification in the parenting plan

               or allocation judgment[.]” 750 ILCS 5/610.5(e)(2) (West 2018).

¶ 75   Quentin asserts that the modification of additional parenting time constitutes a minor

modification under section 610.5(e)(2) of the Act and is proper. However, Ginger argues that


                                                 22
section 2-1110 of the Code of Civil Procedure (735 ILCS 5/2-1110 (West 2018)), pursuant to

which the trial court directed the verdict against Quentin, required that the action be dismissed and

ended. In the alternative, Ginger argues that the modification was not “minor” as allowed for

pursuant to section 610.5(e)(2) (750 ILCS 5/610.5(e)(2) (West 2018)). The applicable part of

section 2-1110 reads as follows:

       “In all cases tried without a jury, defendant may, at the close of plaintiff’s case, move for

       a finding or judgment in his or her favor. In ruling on the motion the court shall weigh the

       evidence, considering the credibility of the witnesses and the weight and quality of the

       evidence. If the ruling on the motion is favorable to the defendant, a judgment dismissing

       the action shall be entered.” (Emphasis added.) 735 ILCS 5/2-1110 (West 2018).

¶ 76   We note that this issue is a matter of first impression within the Fifth District Appellate

Court. In In re Marriage of Burns, 2019 IL App (2d) 180715, our colleagues in the Second District

addressed a nearly identical issue as the one presented before us. In that case, a father petitioned

the court for modification of an allocation order alleging a substantial change in circumstances had

occurred that warranted modification of parenting time. At the close of father’s case-in-chief,

mother moved for a directed verdict, arguing that father had failed to prove a substantial change

in circumstances affecting the overall welfare of the children. In Burns, the trial court granted the

directed verdict “ ‘in part’ ” and then proceeded to sua sponte modify the parties’ parenting time.

Id. ¶ 3. Mother appealed, arguing that once the trial court found that father failed to establish his

prima facie case that a substantial change in circumstances existed, and granted her motion for

directed verdict, the case should have terminated, and the trial court lacked authority to modify the

parenting plan. Id. ¶ 19.

¶ 77   The appellate court in Burns reversed the trial court and held as follows:


                                                 23
               “Here, the court granted [mother’s] motion, finding that [father] failed to prove a

       ‘significant change in circumstances’ that affected the ‘overall welfare of the children.’

       Thus, the court found that [father] failed to establish both prerequisites for relief under his

       petition, i.e., a prima facie case. That decision should have terminated the case. See 735

       ILCS 5/2-1110 (West 2016) (‘if the ruling on the motion is favorable to the defendant, a

       judgment dismissing the action shall be entered’ (emphasis added)). Indeed, the court’s

       ruling did terminate the case in the sense that the hearing ended, and no further evidence

       was received. However, the ruling did not ‘dismiss’ or terminate the action in the sense

       that, despite finding that a prima facie case was not established, the court nevertheless

       entered relief under the petition. This court has not been presented with (or found) a case

       in which a court granted a motion for a directed finding on the basis that the opponent

       failed to establish a substantial change in circumstances warranting modification of an

       agreement, but nevertheless modified the agreement. We find that the court’s granting a

       directed finding ‘in part’ was improper.” (Emphasis in original.) Id. ¶ 27.

¶ 78   The Burns court went on to discuss whether the trial court had authority to modify the

allocation order under section 610.5(e)(2), which allows for modification of a parenting plan if

“ ‘the modification constitutes a minor modification in the parenting plan or allocation

judgment.’ ” Id. ¶ 28 (quoting 750 ILCS 5/610.5(e)(2) (West 2016)). The court stated: “Even if,

theoretically, the court could have granted the motion in part,” the modifications made by the trial

court sua sponte were not minor. (Emphasis in original.) Id. ¶ 28. “A ‘minor’ modification is

‘small’ or ‘inconsequential.’ ” Id. ¶ 29. “We apply this provision narrowly, so as to comport with

the Act’s policy favoring the finality and continuity of parenting plans.” Id. The court then




                                                 24
articulated that the modifications were not minor because they made substantial changes to

summer parenting time and required mother to drive to a different state for some exchanges. Id.

¶ 79      Finally, the Burns court stated: “In any event, we agree that due process was violated.

Specifically, although [mother] was aware that [father] wanted parenting time modified, as to the

modifications ordered sua sponte by the court, [mother] was not given notice and an opportunity

to be heard.” (Emphasis in original.) Id. ¶ 31.

¶ 80      We agree with the above analysis and, thus, find that the trial court’s modifications in this

matter were not proper.

¶ 81      In this case, Quentin alleged a substantial change in circumstances warranting modification

of parenting time and requested that the parenting plan be modified so that he be awarded the

majority of parenting time. Following Quentin’s presentation of evidence, the trial court

determined: “There’s not been a substantial change in circumstance. These kids are doing

wonderfully well.” Thus, at the close of evidence, the trial court found that Quentin failed to prove

his prima facie case that a substantial change existed or that modification was necessary to serve

the children’s best interests. The trial court then properly granted Ginger’s motion for directed

verdict pursuant to section 2-1110 and dismissed the action “with prejudice” as discussed

previously. Additionally, the trial court went so far as to issue section 610.5(f) sanctions against

Quentin for filing “frivolous” petitions to modify. It is at this point that the trial court should have

terminated all matters as it related to modification of parenting time and the case should have

ceased.

¶ 82      Instead, following the dismissal, the trial court sua sponte proceeded to inquire about

modifying the provisions of the parenting plan, asking the parties to brief him on his authority to




                                                   25
make a minor modification to the parenting time in light of the law as articulated in Burns and

section 610.5(e). See id. ¶ 24.

¶ 83   Following briefing by both parties on the minor modification issue, the trial court in its

April 24, 2020, order found that “a minor modification of the parenting time portion of the order

[was] necessary as [Ginger] has moved outside of the children’s previous school district and

further away from Quentin.” The trial court then went on to modify the parenting plan so that

Quentin’s parenting time would be extended from Sunday evening until Monday morning during

his scheduled parenting time every other weekend. Thus, the trial court granted Quentin an

additional overnight stay with the children every other week, allowing Quentin approximately 13

additional days a year of parenting time. Here, the trial court erred.

¶ 84   The trial court’s basis for its section 610.5(e)(2) minor modification to the parenting plan

was Ginger’s change of residence and the children’s change of school district. However, these

were two of the main allegations made in Quentin’s second amended petition to modify (“G.

Mother has moved and enrolled the minor children in Eldorado schools grades 7th and 2nd”; “I.

Mother’s move creates an issue with Father’s parenting time at pick-up from school”). This court

simply cannot bring into harmony the trial court’s granting of directed verdict and sanctions for

frivolous filings against Quentin based upon these claims and then its reliance on those very claims

to turn around and “sua sponte” modify the allocation order in favor of Quentin. What we are left

with is the same finding the trial court had in Burns: a granting of a motion for directed verdict

“ ‘in part,’ ” which is improper. Id. ¶ 27.

¶ 85   However, assuming arguendo that the trial court did have the authority to find that Ginger’s

change of residence and the children’s change of school did not constitute a substantial change,

but did give grounds for a minor modification, this court would not find the granting of an


                                                 26
additional overnight stay every other weekend to be “minor.” In addition to our reliance on Burns,

we turn to a Fourth District case, In re Marriage of O’Hare, 2017 IL App (4th) 170091, for further

support of this determination.

¶ 86   In O’Hare, the parties’ allocation order gave 56% of the parenting time to mother and the

remaining 44% of parenting time to father. Id. ¶ 5. Father filed an amended motion to modify,

which proposed a modification that “would increase [father’s] parenting time by 6% and would

result in [the parties] sharing parenting time equally, 50% apiece.” Id. ¶ 10. Mother then filed “a

motion to dismiss the motion to modify parenting time, alleging that (1) [father] failed to allege a

change of circumstances and (2) the modification sought was not a minor modification as

contemplated by section 610.5(e)(2) of the *** Act.” Id. ¶ 11. “Later that month, the trial court

granted [mother’s] motion to dismiss, finding that ‘an additional overnight every 14 days is not a

minor modification as contemplated by 750 ILCS 5/610.5(e).’ ” Id.

¶ 87   On appeal, the Fourth District Appellate Court noted, “In January 2016, the Illinois General

Assembly amended section 610.5 of the *** Act to allow modification of parenting time absent a

substantial change in circumstances in limited situations.” Id. ¶ 17. The O’Hare court then

reviewed the trial court’s decision in light of the newly amended section 610.5(e) of the Act. The

court noted that “the term ‘minor’ is synonymous with ‘small’ or ‘inconsequential’ ” and then went

on to reject father’s argument that his request, which “would change the parenting plan from one

parent serving as the primary custodial parent to both parents having equal parenting time,”

constituted “a minor modification within the meaning of section 610.5(e) of the *** Act.” Id. ¶ 27.

The court further noted that its interpretation was supported by the Act’s “policy favoring the

finality of the order outlining the parenting plan.” Id. ¶ 28.




                                                  27
¶ 88   Therefore, because an additional half-month with or without one’s child is not

“inconsequential,” we find, in accord with O’Hare, that “an additional overnight every 14 days is

not a minor modification as contemplated by 750 ILCS 5/610.5(e).” (Internal quotation marks

omitted.) Id. ¶ 11.

¶ 89   Finally, we also note that the manner in which the trial court handled this modification

raises concerns as to whether Ginger’s due process rights were violated. As was highlighted in

Burns, though Ginger prevailed on her motion for directed verdict, that ruling acted to her

detriment because the trial court ceased hearing evidence from the parties, and instead of

dismissing the matter, sua sponte removed parenting time from Ginger. Thus, she was not afforded

the opportunity to present evidence against modification, major or minor. See In re Marriage of

Burns, 2019 IL App (2d) 180715, ¶ 31.

¶ 90   Here, Quentin did not seek relief pursuant to section 610.5(e)(2), which allows a court to

make a minor modification without a finding of a substantial change in circumstances. 750 ILCS

5/610.5(e)(2) (West 2018). Instead, Quentin brought his petition to modify pursuant to section

610.5(c), which allows for modification only after a finding of substantial change in circumstances.

Id. § 610.5(c). Quentin’s failure to seek relief pursuant to section 610.5(e)(2) either solely, or in

the alternative, denied Ginger notice. The trial court’s entry of a minor modification sua sponte,

without Ginger having an opportunity to first present her case, denied her the right to be heard.

Thus, the lack of notice of the potential minor modification, without an opportunity to be heard on

that particular issue, creates due process concerns. See Burns, 2019 IL App (2d) 180715, ¶ 31.

¶ 91   Therefore, for the foregoing reasons, we find the trial court erred in sua sponte modifying

the allocation order and we vacate the modifications.




                                                 28
¶ 92     E. Whether the Circuit Court Erred in Denying Ginger’s Request for Sanctions

                         Pursuant to Illinois Supreme Court Rule 137

¶ 93   The final issue before this court is whether the trial court’s denial of Ginger’s request for

sanctions pursuant to Illinois Supreme Court Rule 137 (eff. Jan. 1, 2018) was improper in light of

Quentin’s frivolous filings.

¶ 94   “In reviewing a decision on a motion for sanctions, we must primarily determine whether

the trial court’s decision was informed, based on valid reasons, and whether the decision followed

logically from the application of the reasons stated.” Thomas Hake Enterprises, Inc. v. Betke, 301

Ill. App. 3d 176, 182 (1998). “The trial court’s determination regarding a motion for sanctions is

a matter within the court’s discretion and will not be disturbed absent an abuse of that discretion.”

Id. “An abuse of discretion will be found only where a trial court has made a decision no reasonable

person could make. Where reasonable people could differ as to the propriety of the trial court’s

action, there has been no abuse of discretion.” In re Marriage of Sykes, 231 Ill. App. 3d 940, 947

(1992). “A party seeking the imposition of Rule 137 sanctions against an opponent is the burdened

party ***.” In re Marriage of Schneider, 298 Ill. App. 3d 103, 109 (1998).

¶ 95   Rule 137 reads, in relevant part:

       “The signature of an attorney or party constitutes a certificate by him that he has read the

       pleading, motion or other document; that to the best of his knowledge, information, and

       belief formed after reasonable inquiry it is well grounded in fact and is warranted by

       existing law or a good-faith argument for the extension, modification, or reversal of

       existing law, and that it is not interposed for any improper purpose, such as to harass or to

       cause unnecessary delay or needless increase in the cost of litigation. *** If a pleading,

       motion, or other document is signed in violation of this rule, the court, upon motion or


                                                 29
        upon its own initiative, may impose upon the person who signed it, a represented party, or

        both, an appropriate sanction, which may include an order to pay to the other party or

        parties the amount of reasonable expenses incurred because of the filing of the pleading,

        motion or other document, including a reasonable attorney fee.” Ill. S. Ct. R. 137 (eff. Jan.

        1, 2018).

¶ 96    Ginger asserts that the purpose of Rule 137 is to sanction “frivolous” pleadings and that

because the trial court “found Quentin’s pleadings to be ‘frivolous and repeated’ *** and given

the trial court did not vacate that finding, the trial court erred when it did not award Ginger her

attorney fees and costs.” However, as the language of Rule 137 states, “the court *** may impose

*** an appropriate sanction.” (Emphasis added.) Id. The statute does not require an entry of

sanctions for frivolous filings, it merely gives the trial court the discretion to issue sanctions if the

conduct warrants such a measure. Further, while the trial court did impose sanctions under section

610.5(f) of the Act (750 ILCS 5/610.5(f) (West 2018)), as noted above, that ruling was made in

error because there was only one petition to modify.

¶ 97    Here, the court entered the following docket order when it denied Ginger’s request for

sanctions:

        “2) As to the Motion for sanctions, the court finds that the [sic] although the evidence

        presented at trial on the petition to modify resulted in a directed verdict, Mr. Vickers DID

        NOT file the Petitions to modify with the intent to harass Ms. Lanius [sic] and the pleadings

        were not vexatious. The evidence revealed that there was not a substantial change in

        cricumstances [sic] and a directed verdict was entered in favor of Ms. Lanius [sic] at the

        conclusion of Mr. Vicker’s [sic] case. THe [sic] court even imposed a sacntion [sic] under

        610.5 (f) concerning Mr. Vicker’s [sic] ability to file subsequent petitions to modify.


                                                   30
       Sanctions under Rule 137 are separate and disinct [sic] from 750 ILCS 5/610.5(f) sanctions.

       Under 610.5(f), the court did have the ability to financially santion [sic] Mr. Vickers for

       vexaitous [sic] or harassing actions. The court did not and still does not believe that

       financial sanctions under Rule 137 or section 610.5 (f) are appropriate. Mr. Vickers, in the

       court’s opinion, brought the petitions to modify out of his love for his children and in good

       faith beleived [sic] that a modiification [sic] was necessary for their best interests as Ms.

       Lanius [sic] had moved away from Hamilton County with the kids. Mr. Vicker’s [sic]

       belief, in the court’s opinion, was misguided and not supported by the evidence at trial.

       This court also found the action to be frivilous [sic] as defined only by 750 ILCS 5/610(f).

       The court did not and does not find, however, that the actions were commenced with the

       intent to harass or were vexatious in any way. The court should only reserve Rule 137

       sanction for the most agregious [sic] cases. The court beleives [sic] that Rule 137 sanction

       ARE NOT WARRANTED AT THIS TIME. IT IS SO ORDERED. JUDGE EVAN L.

       OWENS.”

¶ 98   After review of the record before us and considering the deferential standard of review, we

find that the trial court’s reasoning for denying sanctions was not unreasonable and, thus, do not

find that the trial court’s denial of Rule 137 sanctions against Quentin was an abuse of discretion.

¶ 99                                  III. CONCLUSION

¶ 100 For the foregoing reasons, we affirm in part and vacate in part the final orders of the circuit

court of Hamilton County entered on April 24, 2020. Specifically, we (1) affirm the trial court’s

directing verdict in favor of Ginger on Quentin’s second amended petition to modify and

subsequent dismissal, (2) vacate the trial court’s entry of sanctions against Quentin pursuant to

section 610.5 of the Act for filing “frivolous and repeated” petitions to modify, (3) affirm the trial


                                                 31
court’s finding that Quentin failed to present sufficient evidence that Ginger violated the terms of

the trial court’s allocation order concerning communication with the children, (4) vacate the trial

court’s sua sponte modification of the allocation order granting Quentin additional parenting time,

and (5) affirm the trial court’s denial of Ginger’s request for Rule 137 sanctions against Quentin.

¶ 101 Affirmed in part and vacated in part.




                                                32
                                  No. 5-20-0164


Cite as:                 In re Marriage of Vickers, 2022 IL App (5th) 200164


Decision Under Review:   Appeal from the Circuit Court of Hamilton County, No. 13-D-16;
                         the Hon. Evan L. Owens, Judge, presiding.


Attorneys                Bryan A. Drew, of Drew Law Group, of Benton, for appellant.
for
Appellant:


Attorneys                Gregory K. Stewart, of Conger & Elliott, P.C., of Carmi, for
for                      appellee.
Appellee:




                                        33